          Case 18-15236-MAM     Doc 105   Filed 03/29/19     Page 1 of 26



                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                        WEST PALM BEACH DIVISION
                            www.flsb.uscourts.gov

In Re:                                             Case No. 18-15236-MAM
                                                   Chapter 11
HOUSE OF FLOORS OF PALM BEACH, INC.

      Debtor.
_________________________________________/



                   DEBTOR’S PLAN OF REORGANIZATION




                                             Furr Cohen
                                             Attorneys for the Debtor
                                             Robert C. Furr, Esq.
                                             2255 Glades Road, Suite 301E
                                             Boca Raton, Florida 33431
                                             (561) 395-0500
                                             (561) 338-7532 fax
                                             rfurr@furrcohen.com
             Case 18-15236-MAM          Doc 105     Filed 03/29/19     Page 2 of 26



                         DEBTOR’S PLAN OF LIQUIDATION

                                       INTRODUCTION

       House of Floors of Palm Beach, Inc., the above captioned Debtor, proposes this Chapter

11 Plan of Reorganization of the Debtor. The Debtor is the proponent of the Plan within the

meaning of section 1129 of the Bankruptcy Code.



                                          ARTICLE I

                      DEFINITIONS AND CONSTRUCTION OF TERMS

       A.      Definitions.   All capitalized terms in the Plan shall have the meanings ascribed to

them herein. Any capitalized term used in the Plan that is not defined herein or elsewhere in the

Plan shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules,

as the case may be.

       1.1     Administrative Claim means any Claim constituting a cost or expense of

administration of the Debtor’s Chapter 11 Case under Section 503(b) of the Bankruptcy Code and

that is entitled to priority under Section 507(a) of the Bankruptcy Code, including, without

limitation: (i) the actual and necessary costs and expenses incurred after the Petition Date of

preserving the Debtor’s Estate and of operating the business of the Debtor; (ii) any payment to be

made under this Plan to cure a default on an executory contract or unexpired lease that is assumed

pursuant to Section 365 of the Bankruptcy Code, (iii) any post-Petition Date cost, indebtedness or

contractual obligation duly and validly incurred or assumed by the Debtor in the ordinary course

of business, (iv) compensation or reimbursement of expenses of Professionals to the extent

allowed by the Bankruptcy Court under Section 330(a) or Section 331 of the Bankruptcy Code,

(v) all Allowed Claims that are entitled to be treated as Administrative Claims pursuant to a Final

                                                1
             Case 18-15236-MAM           Doc 105     Filed 03/29/19     Page 3 of 26



Order of the Bankruptcy Court, and (vi) all fees and charges assessed against the Debtor’s Estate

pursuant to 28 U.S.C. §1930(a).

       1.2     “Allow”, “Allowed”, “Allowance” or words of similar meaning means with respect

to a Claim against the estate of the Debtor that is: (a) either (i) scheduled by the Debtor in its

Schedules in a liquidated amount and not listed as contingent, unliquidated, zero, underdetermined

or disputed; or (ii) asserted in the Case by a proof of a claim that has been timely filed, or deemed

timely filed with the Court pursuant to the Bankruptcy Code, the Bankruptcy Rules and/or any

applicable orders of the Court, or late filed with leave of Court; and (b) either (i) not objected to

within the period fixed by the Bankruptcy Code, the Bankruptcy Rules and/or applicable orders of

the Court; or (ii) that has otherwise been allowed by a Final Order or pursuant to this Plan that is

no longer subject to appeal or certiorari and as to which no appeal or certiorari is pending. An

Allowed Claim includes a previously Disputed Claim to the extent such Disputed Claim becomes

Allowed when the context so requires, and shall be net of any valid setoff amount, which amount

shall be deemed to have been set off in accordance with the provisions of this Plan.

       1.3     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, Title

11 of the United States Code, which governs the Chapter 11 case of the Debtor.

       1.4     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern

District of Florida having jurisdiction over the Chapter 11 case of the Debtor or the United States

District Court for the Southern District of Florida having jurisdiction over any part or all of the

Chapter 11 case of the Debtor in respect of which the reference has been withdrawn pursuant to

Section 157(d) of Title 28 of the United States Code.

       1.5     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the

Local Rules of the Bankruptcy Court (including any applicable local rules of the United States

                                                 2
               Case 18-15236-MAM         Doc 105     Filed 03/29/19     Page 4 of 26



District Court for the Southern District of Florida) as now in effect or hereafter amended.

        1.6     “Business Day” means a day other than a Saturday, Sunday or legal holiday.

        1.7     “Case” means this chapter 11 case of the Debtor pending before the Court and

assigned Case No. 18-15236-MAM.

        1.8     “Cash” means legal tender of the United States or its equivalents, including but not

limited to bank deposits, checks and other similar items.

        1.9     “Claim” shall have the meaning provided for such term in section 101(5) of the

Bankruptcy Code.

        1.10    “Class” means a group of Claims or Equity Interests described in Article III of this

Plan.

        1.11    “Confirmation Date” means the date on which the Bankruptcy Court enters the

Confirmation Order on its docket.

        1.12    “Confirmation Order” means a Final Order of the Bankruptcy Court confirming the

provisions of this Plan, pursuant to section 1129 of the Bankruptcy Code.

        1.13    “Confirmation Hearing” means the hearing at which the Court confirms the Plan.

        1.14    “Court” means the United States Bankruptcy Court for the Southern District of

Florida, or any other court exercising competent jurisdiction over the Case or any proceeding

therein.

        1.15    “Debtor” means House of Floors of Palm Beach, Inc., the debtor in possession in

this Chapter 11 bankruptcy case currently pending in the United States Bankruptcy Court for the

Southern District of Florida, Case No. 18-15236-MAM.

        1.16    “Disclosure Statement” means the Disclosure Statement that relates to this Plan,

and as approved by the Court pursuant to section 1125 of the Bankruptcy Code, as such Disclosure

                                                 3
               Case 18-15236-MAM         Doc 105      Filed 03/29/19       Page 5 of 26



Statement may be amended, modified, or supplemented (and all exhibits and schedules annexed

thereto or referred to therein).

        1.17    “Disputed Claim” means any Claim designated as disputed, contingent or

unliquidated in the Debtor’s Schedules filed in connection with the Chapter 11 case of the Debtor,

or any claim against which an objection to the allowance thereof has been, or will be, interposed,

and as to which no Final Order has been entered.

        1.18    “Distribution” means the distribution of Cash or other property, as the case may be,

in accordance with this Plan.

        1.19    “Distribution Address” means the address for a holder of an Allowed Claim as set

forth in a proof of claim, as amended or supplemented. If no proof of claim is filed with respect to

a particular Claim, such defined term means the address as set forth in the Debtor’s Schedules.

        1.20    “Effective Date” means the fifteenth day following the Confirmation Date, and in

the event that such date is not a Business Day, the next day thereafter.

        1.21    “Entity” means and entity as defined in section 101(15) of the Bankruptcy Code.

        1.22    “Equity Interest” means an equity security, within the meaning of section 101(16)

of the Bankruptcy Code, in the Debtor.

        1.23    “Final Order” means an order of judgment of the Court, as entered on the docket of

the Court, that has not been reversed, stayed, modified, or amended, and as to which (a) the time

to appeal, seek review or rehearing or petition for certiorari has expired and no timely filed appeal

or petition for review, rehearing, remand or certiorari is pending, or (b) any appeal taken or petition

for certiorari filed has been resolved by the highest court to which the order or judgment was

appealed or from which certiorari was sought; provided, however, that the possibility that a motion

under Section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal Rules of Civil

                                                  4
              Case 18-15236-MAM         Doc 105      Filed 03/29/19      Page 6 of 26



Procedure, or any analogous rule under the Bankruptcy Rules or other rules governing procedures

in cases before the Court, may be filed with respect to such order shall not cause such order not to

be a Final Order.

       1.24    “Holder” means the legal or Beneficial Holder of a Claim or Interest (and, when

used in conjunction with a Class or type of Claim or Interest, means a Holder of a Claim or Interest

in such Class or of such type).

       1.25    “Impaired” means an Allowed Claim that is impaired within the meaning of section

1124 of the Code.

       1.26    “Person” means person as defined in section 101(41) of the Bankruptcy Code.

       1.27    “Petition Date” means May 1, 2018, which is the date the Debtor filed its voluntary

petition for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of Florida.

       1.28    “Plan” means this plan in its entirety, together with all addenda, exhibits, schedules,

and other attachments hereto, in its present form or as it may be modified, amended or

supplemented from time to time.

       1.29     “Priority Claim” means a Claim entitled to priority under section 507(a)(3)-(7) of

the Bankruptcy Code.

       1.30    “Priority Tax Claim” means a Claim entitled to priority under section 507(a)(8) of

the Bankruptcy Code.

       1.31    “Professional” means a professional employed in the Debtor’s Chapter 11 Case

under 11 U.S.C. §§ 327 and/or 1103 by the Debtor.

       1.32    “Professional Fee Claim” means a Claim for compensation or reimbursement of

expenses of a Professional retained in the Debtor’s case in accordance with the provisions of

                                                 5
               Case 18-15236-MAM         Doc 105      Filed 03/29/19      Page 7 of 26



Section 327 and 328 of the Bankruptcy Code.

        1.33    “Rejection Claim” means a Claim arising under section 502(g) of the Bankruptcy

Code from the rejection under section 365 of the Bankruptcy Code, or under this Plan, of an

executory contract or unexpired lease of the Debtor that has not been assumed.

        1.34    “Reorganized Debtor” means the Debtor, House of Floors of Palm Beach, Inc.,

post-confirmation.

        1.35    “Schedules” means the schedules and any amended schedules of assets and

liabilities filed or which may be filed by the Debtor with the Court in this case.

        1.36    “Secured Claim” means a Claim that is (a) secured by a valid and perfected lien on

property in which the Debtor’s Estate has an interest, but only to the extent of the value of the

Claimant’s interest in the Estate’s interest in such property as determined pursuant to Section

506(a) of the Bankruptcy Code or (b) subject to setoff under section 553 of the Bankruptcy Code,

but only to the extent of the amount subject to setoff, as determined pursuant to section 553 of the

Bankruptcy Code.

        1.37    “United States Trustee” means the Assistant United States Trustee for the Southern

District of Florida.

        1.38    “Unsecured Claim” means any Claim that is not (a) an Administrative Claim, (b) a

Priority Claim; (c) a Priority Tax Claim; or (d) a Secured Claim.

        B.      Rules of Interpretation and Construction. For purposes of the Plan, (i) any

reference in the Plan to an existing document or exhibit filed or to be filed means that document

or exhibit as it may have been or may be amended, modified, or supplemented; (ii) unless otherwise

specified, all references in the Plan to sections, articles, and exhibits are references to sections,

articles, or exhibits to the Plan; (iii) the words “herein,” “hereof,” “hereto,” “hereunder,” and other

                                                  6
               Case 18-15236-MAM           Doc 105      Filed 03/29/19       Page 8 of 26



words of similar import refer to the Plan in its entirety and not to any particular portion of the Plan;

(iv) captions and headings contained in the Plan are inserted for convenience and reference only,

and are not intended to be part of or to affect the interpretation of the Plan; (v) wherever appropriate

from the context, each term stated in either the singular or the plural shall include the singular and

the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the

masculine, feminine, and neuter gender; and (vi) the rules of construction outlined in Section 102

of the Bankruptcy Code and in the Bankruptcy Rules shall apply to the Plan.

                                             ARTICLE II

                      CLASSIFICATION OF CLAIMS AND INTERESTS


         2.1    Classification. Pursuant to Section 1122 of the Bankruptcy Code, a Claim or

Equity Interest is placed in a particular Class for purposes of voting on the Plan and receiving

Distributions under the Plan only to the extent the particular Claim or Equity Interest is an Allowed

Claim or Allowed Equity Interest in that Class and such Claim or Equity Interest has not been paid,

released, or otherwise settled before the Effective Date. A Claim or Equity Interest shall be

classified in a different Class to the extent that it qualifies within the identification of that different

Class.

         2.2    Unclassified Claims. In accordance with Section 1123(a)(1) of the Bankruptcy

Code, Administrative Claims, Professional Fee Claims, Priority Unsecured Non-Tax Claims,

Priority Tax Claims and U.S. Trustee Fees, and the treatment of those Claims, is set forth in Article

3.

         2.3    Identification of Classes. Classes of Claims against and Equity Interests in the

Debtor are designated as follows:

         Class 1.       Allowed Secured Claim of U.S. Bank, N.A., d/b/a U.S. Bank Equipment
                                              7
             Case 18-15236-MAM          Doc 105     Filed 03/29/19     Page 9 of 26



Finance.

       Class 2.       Allowed Secured Claim of BankUnited, FSB.

       Class 3.       Allowed Secured Claims of Shaw Industries, Inc.

       Class 4.       Allowed Secured Claims of Mohawk Factoring, LLC.

       Class 5.       Allowed Secured Claim of J.P. Morgan Chase Bank, N.A.

       Class 6.       Allowed Priority Wage Claims of Adam Myers and Brian Quigley.

       Class 7.       Allowed Unsecured Claims against the Debtor.

       Class 8.       Allowed Equity Interest Holders.

                                         ARTICLE III

               TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                 U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

       3.1     Administrative Claims Bar Date. All requests for payment of Administrative

Claims and applications for payment of Professional Fee Claims shall be filed with the Bankruptcy

Court and served upon the Debtor at least ten (10) days before the Confirmation Hearing or by

such earlier deadline as may apply to such Administrative Claim pursuant to an order of the

Bankruptcy Court. Administrative Claims that have already been filed or approved by the Court

need not be refiled. Except as provided herein, any Administrative Claim or Professional Fee

Claim for which an application or request for payment is not filed within such time period shall be

discharged and forever barred.

       3.2     Treatment of Administrative Claims, including Professional Fee Claims. The

Holders of Allowed Administrative Claims against the Estate (with the exception of the

Professionals, including those employed pursuant to Sections 327, 328 or 1103 of the Code or

Persons who seek payment pursuant to Sections 503(b)(3) and (4) of the Code, who will be paid

100% of the amount allowed of such Administrative Claims by the Debtor’s estate upon
                                       8
             Case 18-15236-MAM          Doc 105       Filed 03/29/19    Page 10 of 26



application to the Bankruptcy Court prior to the applicable deadline for filing such applications

and entry of an order(s) thereon) shall be paid 100% of their Allowed Administrative Claims in

Cash, unless otherwise ordered by the Bankruptcy Court, upon the earlier to occur of: (i) the later

of the Effective Date or the date of a Final Order allowing such Administrative Claim; (ii) for

Allowed Administrative Claims that represent liabilities incurred by the Debtor in the ordinary

course of business after the Petition Date with regard to the Debtor, the date on which each such

Claim becomes due in the ordinary course of such Debtor’s business and in accordance with the

terms and conditions of any agreement relating thereto; or (iii) upon such other dates and terms as

may be agreed upon by the Holder of any such Allowed Administrative Claim and the Debtor.

       3.3     Treatment of Priority Unsecured Non-Tax Claims. Subject to the allowance

procedures and deadlines provided herein, on the Effective Date or as soon thereafter as is

practicable after the later of the: (i) Effective Date, (ii) the date on which such Priority Unsecured

Non-Tax Claim becomes an Allowed Priority Unsecured Non-Tax Claim, or (iii) a date agreed

upon by the Debtor and the holder of such Allowed Priority Unsecured Non-Tax Claim, the

Allowed Priority Unsecured Non-Tax Claimant, other than Allowed Priority Unsecured Non-Tax

Claims of Shaw Industries Group, Inc., Adam Myers and Brian Quigley, shall be paid in full in

Cash in an amount equal to its Allowed Priority Unsecured Non-Tax Claim. Any Allowed Priority

Unsecured Priority Non-Tax Claim of Shaw Industries Group, Inc. shall be paid in Class 3. Any

Allowed Priority Unsecured Priority Non-Tax Claim of Adam Myers and Brian Quigley shall be

paid in Class 7.

       3.4     Treatment of Priority Tax Claims. Subject to the allowance procedures and

deadlines provided herein, on the Effective Date or as soon thereafter as is practicable after the

later of the: (i) Effective Date, (ii) the date on which such Priority Tax Claim becomes an Allowed

                                                  9
             Case 18-15236-MAM         Doc 105        Filed 03/29/19   Page 11 of 26



Priority Tax Claim, or (iii) a date agreed upon by the Debtor and the holder of such Allowed

Priority Tax Claim, the Holder of an Allowed Priority Tax Claim shall be paid in full in Cash in

an amount equal to its Allowed Priority Tax Claim.

       3.5     Treatment of U. S. Trustee Fees. Notwithstanding any other provisions of the

Plan to the contrary, the United States Trustee shall be paid in Cash the appropriate sum required

pursuant to 28 U.S.C. § 1930(a)(6), within ten (10) days of the entry of the Order confirming the

Plan (“U.S. Trustee Fees”), for pre-confirmation periods by the Debtor, and the Debtor shall

simultaneously provide the United States Trustee an appropriate affidavit indicating the cash

disbursements for the relevant period. In addition, the U.S. Trustee Fees for post-confirmation

periods up to and including the date on which the Effective Date occurs shall be paid in Cash by

the Debtor, and the Debtor shall timely provide the United States Trustee with an appropriate

affidavit indicating the cash disbursements for the relevant period(s). Lastly, the Reorganized

Debtor shall timely pay the U.S. Trustee Fees in Cash for all subsequent post-confirmation periods

based upon all post-confirmation disbursements made by the Reorganized Debtor, until the earlier

of the closing of this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the

entry of an order by the Bankruptcy Court dismissing this Case or converting this Case to another

Chapter under the Bankruptcy Code, and Reorganized Debtor shall provide to the United States

Trustee upon the payment of each post-confirmation payment an appropriate affidavit indicating

all the cash disbursements for the relevant period.

                                          ARTICLE IV

      TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

       4.1     Class 1 –Allowed Secured Claim of U.S. Bank, N.A., d/b/a U.S. Bank

Equipment Finance (“U.S. Bank”). The Allowed Secured Claim of U.S. Bank in the amount of

                                                10
                Case 18-15236-MAM        Doc 105       Filed 03/29/19    Page 12 of 26



$31,900.00, based on certain equipment finance agreements entered into by the Debtor shall be

satisfied by continued payments by the Debtor in accordance with the documents evidencing the

Claim. The Claimant shall retain all liens and security interests until such time as the Claim is

paid in full.

        4.2      Class 2 – Allowed Secured Claim of BankUnited, FSB. The Allowed Secured

Claim of BankUnited, FSB. (“BankUnited”) is based on amounts due under a Commercial Loan

Agreement and perfected through the filing of a UCC-1 Financing Statement. BankUnited’s Class

2 Allowed Claim shall be satisfied by monthly payments from the Effective Date and continuing

for sixty months based on a thirty year amortization at the interest rate currently in effect under

the loan documents evidencing the Claim. At the end of the five year period, the monthly payments

will continue for an additional two years based on a ten year amortization at the interest rate

currently in effect under the loan documents evidencing the Claim. At the end of the two year

period, the loan will be balloon and be due and payable. The Claimant shall retain all liens and

security interests until such time as the Claim is paid in full.

        4.3      Class 3 – Allowed Secured Claims of Shaw Industries, Inc. The Allowed

Secured Claim of Shaw Industries Inc. (“Shaw”), based on amounts due under a Purchase Money

Security Agreement on inventory and receivable, perfected through the filing of UCC-1 Financing

Statement, and subject to the Court’s Order Authorizing Payment of Critical Vendor Shaw

Industries Group, Inc. [ECF No. 34] and shall include any Priority Non-Tax Claim of Shaw.

Commencing on the Effective Date and for thirteen months thereafter, the Claimant will receive

monthly payments of $10,000. For the next six months, the Claimant will receive monthly

payments of $12,500. Thereafter, the Claimant will receive monthly payments of $15,000 until

such time as the Claim has been paid in full. The Claimant shall retain all liens and security interest

                                                  11
             Case 18-15236-MAM           Doc 105       Filed 03/29/19     Page 13 of 26



until such time as the Claim has been paid in full.

       4.4     Class 4 – Allowed Claims of Mohawk Factoring, LLC. The Allowed Claims of

Mohawk Factoring, LLC (“Mohawk”) is based on amounts due under a Promissory Note. After

Shaw, the Claimant is the largest supplier of product to the Debtor and the Debtor requires a

continued supply of product from the Claimant. The Debtor will make payments of $450 per week

to the Claimant until the Claim has been paid in full.

       4.5     Class 5 – Allowed Secured Claims of J.P. Morgan Chase Bank, N.A. The

Allowed Secured Claim of J.P. Morgan Chase Bank, N.A. (“J.P. Morgan”) is based on amounts

due under a purchase money mortgage automobile loan secured against a 2014 Toyota Tacoma,

VIN# 5TFNX4CN6EX040310. J.P. Morgan’s Class 5 Allowed Claim shall be satisfied by

receiving it’s continued monthly payment due under the loan agreement. The Claimant shall retain

all liens and security interests until the Claim has been paid in full.

       4.6     Class 6 – Allowed Priority Wage Claims of Adam Myers and Brian Quigley.

The Allowed Priority Wage Claim of Adam Myers and Brian Quigley are based on the scheduled

amounts due to the Claimants of $21,646.93 and $15,643.36, respectively. The Claimants will

receive equal monthly payments commencing on the Effective Date for a two year period until

such time as the Claims have been paid in full.

       4.7     Class 7 -Allowed General Unsecured Claims. Each Allowed Unsecured Claim

against the Debtor’s Estate shall be satisfied by Distributions to the Holder of each such Allowed

Unsecured Claim on a pro rata basis with the Holders of all Allowed Unsecured Claims in this

Class 7 on a quarterly basis from a $4,000 per quarter payment made by the Debtor. The

Distributions to the Holders of Allowed Unsecured Claims hereunder shall commence on the

Effective and be paid quarterly for three years thereafter.

                                                  12
              Case 18-15236-MAM           Doc 105       Filed 03/29/19   Page 14 of 26



        4.8     Class 8 – Allowed Equity Interests in the Debtor. The Holders of Allowed Equity

Interests in the Debtor shall retain their Interests.

        4.9     Impairment. Classes 2, 3, 4, 6, 7 and 8 are Impaired under this Plan. The Impaired

class will be treated as fully set forth in Article IV above. However, such designation is subject to

revision upon resolution of objections to Claims or Interests.

                                             ARTICLE V

                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.1     Objections to Claims and Equity Interests. Subject to further order of the

Bankruptcy Court, the Debtor may file objections to Claims and Equity Interests when and as

required by Rule 3007-1(B) of the Local Rules for the United States Bankruptcy Court for the

Southern District of Florida or as provided by order of the Bankruptcy Court. The Debtor shall

have the authority to file, settle, compromise, withdraw, arbitrate or litigate to judgment objections

to Claims and Equity Interests pursuant to applicable procedures established by the Bankruptcy

Code, the Bankruptcy Rules and this Plan. The failure of any such party to object to any Claim or

Equity Interest for voting purposes shall not be deemed a waiver of such party’s right to object to,

or re-examine, any such Claim or Equity Interest in whole or in part.

        To the extent that an objection to a Claim or Equity Interest is filed and remains unresolved

as of the Effective Date, Distributions on such Disputed Claim or Disputed Equity Interest shall

not be made unless and until a Final Order is entered allowing such Disputed Claim or Disputed

Equity Interest or portion thereof. The Debtor shall account for all Disputed Claims and Disputed

Equity Interests at such time as a Distribution is made under this Plan through the Disputed

Claims/Equity Interests Fund.

        5.2     Delay of Distribution on a Disputed Claim or Disputed Equity Interest. No

                                                   13
              Case 18-15236-MAM         Doc 105       Filed 03/29/19    Page 15 of 26



distribution will be made on account of a Disputed Claim or Disputed Equity Interest unless such

Disputed Claim or Disputed Equity Interest is Allowed by a Final Order.

       5.3     Establishment of Disputed Claims/Equity Interests Fund. On the Effective

Date of the Plan, or as soon thereafter as possible, the Debtor shall establish the Disputed

Claims/Equity Interests Fund. The Debtor shall be responsible for making the Distributions to the

Holders of Allowed Claims and Allowed Equity Interests pursuant to the terms of the Plan, and to

maintain the fund for the payment of Disputed Claims.

                                          ARTICLE VI

      PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       Executory Contracts entered into by the Debtor prior to the Petition Date, shall be treated

as follows:

       6.1     Assumption and Rejection. All executory contracts and unexpired leases of the

Debtor not expressly assumed herein or assumed prior to the Confirmation Date or are not as of

the Confirmation Date the subject of a pending application to assume, shall be deemed to be

rejected.

       6.2     Rejection Claims. The Confirmation Order shall constitute an Order of the

Bankruptcy Court approving all such rejections hereunder as of the Effective Date. Any Claim for

damages arising from any such rejection, which Claim is not otherwise already resolved through

a settlement between the Debtor and other party to the Executory Contract or other Final Order,

must be filed by the earlier of (i) the date set forth in the Confirmation Order or other Final Order

of the Bankruptcy Court, or (ii) within 30 days after the mailing of notice of the entry of the

Confirmation Order or such Claim shall be forever barred, shall not be enforceable against the

Debtor, the Debtor’s Estate, or any of the Assets of the Debtor’s Estate, and shall receive no

                                                 14
              Case 18-15236-MAM        Doc 105          Filed 03/29/19   Page 16 of 26



Distribution under this Plan or otherwise on account of such Claim. All Allowed Rejection Claims

shall be treated in Class 6.

                                         ARTICLE VII

                      MEANS FOR IMPLEMENTATION OF THE PLAN

        7.1     Funding of Plan. The Debtor will fund the Plan from Available Cash and operating

income, unless otherwise stated.

        7.2     Vesting of Property of the Estate. On and as of the Effective Date, pursuant to

section 1141(b) and (c) of the Bankruptcy Code, all Property of the Estate, as defined in section

541 of the Bankruptcy Code, shall vest in the Reorganized Debtor, free and clear of all claims and

interests of Creditors and Equity Interest Holders.

                                         ARTICLE VIII



               CONDITIONS PRECEDENT TO EFFECTIVENESS OF PLAN

        8.1 Conditions to the Effective Date. The Plan shall not become effective and the

Effective Date shall not occur unless and until:

                8.1.1 The Bankruptcy Court shall have entered the Confirmation Order in form and

        substance reasonably satisfactory to the Debtor;

                8.1.2 The Bankruptcy Court shall have approved the information contained in the

        Disclosure Statement as adequate pursuant to section 1125 of the Bankruptcy Code;

                8.1.3 All documents, instruments and agreements, in form and substance

        reasonably satisfactory to the Debtor, provided for under this Plan or necessary to

        implement this Plan, shall have been executed and delivered by the parties thereto, unless

        such execution or delivery has been waived by the parties benefited thereby; and


                                                   15
              Case 18-15236-MAM         Doc 105       Filed 03/29/19    Page 17 of 26



               8.1.4 The Confirmation Order shall have become a Final Order.



                                          ARTICLE IX

                                EFFECT OF CONFIRMATION

       9.1     Binding Effect. The Plan shall be binding upon and inure to the benefit of the

Debtor, all present and former holders of Claims and Equity Interests, and their respective

successors and assigns.

       9.2     Compromise and Settlement. Notwithstanding anything contained in the Plan to

the contrary, the allowance, classification and treatment of all Allowed Claims and their respective

Distributions and treatments under the Plan take into account and conform to the relative priority

and rights of the Claims and Equity Interests in each Class with due regard to any contractual,

legal and equitable subordination rights relating thereto whether arising under general principles

of equitable subordination, sections 510(b) and (c) of the Bankruptcy Code, or otherwise. As of

the Effective Date, any and all such rights described in the preceding sentence are settled and

compromised pursuant to the Plan. The Confirmation Order will constitute the Court’s finding and

determination that the settlements reflected in the Plan are (1) in the best interests of the Debtor,

its Estate and all holders of Claims, (2) fair, equitable and reasonable, (3) made in good faith, and

(4) approved by the Court pursuant to Bankruptcy Rule 9019.

       9.3     Discharge of Debtor. Confirmation of the Plan will discharge all Claims against

the Debtor. No holder of any Claim or Equity Interest may, on account of such Claim or Equity

Interest, seek or receive any payment or other Distribution from, or seek recourse against the

Estate, and/or its successors, assigns and/or property, except as expressly provided in the Plan.

       10.4    Final Decree as to Debtor. Upon substantial consummation of the Plan, the

                                                 16
              Case 18-15236-MAM          Doc 105     Filed 03/29/19    Page 18 of 26



Debtor, or such other party as the Court shall designate in the Confirmation Order, shall file a

motion with the Court to obtain a final decree to close the case. Alternatively, the Court may enter

such a final decree on its own motion.

       10.6    Injunction. The Confirmation Order shall provide, among other things, that

all entities who have held, hold, or may hold Claims against or Equity Interests in the Debtor

are, with respect to any such Claims or Equity Interests, permanently, enjoined from and

after the Confirmation Date from taking any of the following actions (other than actions to

enforce any rights or obligations under the Plan): (i) commencing, conducting, or continuing

in any manner, directly or indirectly, any suit, action or other proceeding of any kind

(including any proceeding in a judicial, arbitral, administrative or other forum) against or

affecting the Debtor or any of its property; (ii) enforcing, levying, attaching (including any

pre-judgment attachment), collecting or otherwise recovering by any manner or means,

whether directly or indirectly, any encumbrance of any kind against the Debtor; (iii)

asserting any right of setoff, directly or indirectly, against any obligation due the Debtor, or

any of its property, except as contemplated or allowed by the Plan; (iv) acting or proceeding

in any manner, in any place whatsoever, that does not conform to or comply with the

provisions of the Plan; provided, however, that the injunction provided herein above shall

neither bar any entity from asserting any defense in an action commenced by or on behalf of

any of the Debtor, nor prohibit any entity from asserting any right expressly preserved or

contemplated by the Plan.

       The Confirmation Order shall also provide, among other things, that all entities who

have held, hold, or may hold Claims against or Equity Interests in the Debtor are

permanently enjoined from and after the Confirmation Date from (i) commencing,

                                                17
                 Case 18-15236-MAM       Doc 105       Filed 03/29/19   Page 19 of 26



conducting, or continuing in any manner, directly or indirectly, any action or other

proceeding of any kind with respect to any such Claim or Equity Interest against the Debtor;

(ii) enforcing, levying, attaching (including any pre-judgment attachment), collecting or

otherwise recovering by any manner or means, whether directly or indirectly, any judgment,

award, decree, or order against the Debtor on account of any such Claim or Equity Interest;

and (iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly,

any encumbrance or lien of any kind against the Debtor or against the property or interests

in property of the Debtor on account of any such Claim or Equity Interest; provided,

however, that nothing contained in the Plan shall preclude the IRS from pursuing an action

against any entity, or any governmental entity from pursuing a criminal action against any

entity, provided, further, that nothing in the Plan shall constitute a waiver of any rights or

defenses of such persons with respect to such actions.

          By accepting Distributions pursuant to the Plan, each holder of an Allowed Claim or

Equity Interest shall be deemed to have specifically consented to the Injunctions set forth

herein.

          9.8     Terms of Injunctions or Stays. Unless otherwise provided in the Plan or an Order

of the Court, all injunctions or stays provided for in this Case pursuant to sections 105 or 362 of

the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full

force and effect until the Case is closed.

                                             ARTICLE X

                              CRAM DOWN AND MODIFICATION

          10.1    Utilization of Cramdown. If all of the applicable provisions of 11 U.S.C. §1129(a)

other than paragraph (8), are found to have been met with respect to the Plan, the Debtor may seek

                                                  18
               Case 18-15236-MAM        Doc 105       Filed 03/29/19    Page 20 of 26



confirmation pursuant to 11 U.S.C. §1129(b). For the purposes of seeking confirmation under the

cramdown provisions of the Code, should that alternative means of confirmation prove to be

necessary, Debtor reserves the right to modify or vary the treatment of the claims of the rejecting

Classes so as to comply with Section 1129(b) of the Code.

        10.2    Modification of Plan. The Debtor may propose amendments to or modifications

of this Plan at any time prior to confirmation with the leave of the Bankruptcy Court upon notice

to parties entitled to receive the same. After confirmation, the Debtor may, with the approval of

the Bankruptcy Court, and so long as it does not materially adversely affect the interests of

creditors, remedy any defect or omission, or reconcile any inconsistencies in the Plan, or in the

Order of Confirmation, in such a manner as is necessary to carry out the purposes and effect of

this Plan.

        The Plan may be modified at any time after the Confirmation Date but before the

completion of payments under the plan, whether or not the plan has been substantially

consummated, upon request of the Debtor, the United States trustee, or the holder of an allowed

unsecured claim, to (a) increase or reduce the amount of payments on claims of a particular class

provided for by the plan; (b) extend or reduce the time period for such payments; or (c) alter the

amount of the Distribution to a creditor whose claim is provided for by the Plan to the extent

necessary to take account of any payment of such claim made other than under the Plan.

                                          ARTICLE XI

                               RETENTION OF JURISDICTION

        11.1    Notwithstanding the entry of the Confirmation Order, and the occurrence of the

Effective Date, the Bankruptcy Court shall retain jurisdiction of all matters arising out of, arising



                                                 19
             Case 18-15236-MAM         Doc 105       Filed 03/29/19    Page 21 of 26



in or related to, the Chapter 11 Case to the fullest extent permitted by applicable law, including,

without limitation, jurisdiction to:

               (a)    determine all controversies and disputes arising under or in connection with
               the Plan and the Debtor’s Estate.

               (b)     allow, disallow, determine, liquidate, classify, estimate or establish the
               priority or secured or unsecured status of any Claim or Equity Interest (whether
               filed before or after the Effective Date and whether or not contingent, disputed or
               unliquidated), including the compromise, settlement and resolution of any request
               for payment of any Administrative Claim or Priority Claim, the resolution of any
               objections to the allowance or priority of Claims or Equity Interests and the
               resolution of any dispute as to the treatment necessary to reinstate a Claim or Equity
               Interest pursuant to this Plan, and to hear and determine any other issue presented
               hereby or arising hereunder, including during the pendency of any appeal relating
               to any objection to such Claim or Equity Interest (to the extent permitted under
               applicable law);

               (c)     grant or deny any applications for allowance of compensation or
               reimbursement of expenses authorized pursuant to the Bankruptcy Code or this
               Plan, for services provided on or before the Effective Date, and after the Effective
               Date;

               (d)     hear and determine motions, applications, adversary proceedings, contested
               matters and other litigated matters pending on, filed or commenced after the
               Effective Date;

               (e)     determine and resolve any matters related to the assumption, assumption
               and assignment, or rejection of any executory contract or unexpired lease to which
               any of the Debtor is a party or with respect to which the Debtor or the Debtor’s
               Estate may be liable, and to hear, determine and, if necessary, liquidate any Claims
               arising therefrom;

               (f)     ensure that all payments due under this Plan and performance of the
               provisions of this Plan are accomplished as provided herein, and resolve any issues
               relating to Distributions to Holders of Allowed Claims and/or Allowed Equity
               Interests pursuant to the provisions of this Plan;

               (g)   construe, take any action and issue such orders, prior to and following the
               Confirmation Date and consistent with Section 1142 of the Bankruptcy Code, as
               may be necessary for the enforcement, implementation, execution and
               consummation of this Plan;

               (h)     determine and resolve any cases, controversies, suits or disputes that may
               arise in connection with the consummation, interpretation, implementation or

                                                20
Case 18-15236-MAM        Doc 105       Filed 03/29/19   Page 22 of 26



 enforcement of this Plan (and all Exhibits to this Plan) or the Confirmation Order,
 including the indemnification and injunction provisions set forth in and
 contemplated by this Plan or the Confirmation Order, or any Person's rights arising
 under or obligations incurred in connection therewith;

 (i)   consider any modification of the Plan under Section 1127 of the Bankruptcy
 Code;

 (j)     issue injunctions, enter and implement other orders, or take such other
 actions as may be necessary or appropriate to restrain interference by any Person
 with consummation, implementation or enforcement of this Plan or the
 Confirmation Order;

 (k)    enter and implement such orders as are necessary or appropriate if the
 Confirmation Order is for any reason modified, stayed, reversed, revoked or
 vacated;

 (l)     determine any other matters that may arise in connection with or relating to
 this Plan, the Disclosure Statement, the Confirmation Order, or any contract,
 instrument, release, indenture or other agreement or document created in
 connection with this Plan, the Disclosure Statement or the Confirmation Order,
 except as otherwise provided in this Plan;

 (m)    hear and determine any other matters related hereto and not inconsistent
 with Chapter 11 of the Bankruptcy Code;

 (n)    continue to enforce the automatic stay through the date of the final
 Distribution hereunder;

 (o)     hear and determine: (i) disputes arising in connection with the
 interpretation, implementation or enforcement of this Plan and the Confirmation
 Order; or (ii) issues presented or arising under this Plan and Confirmation Order,
 including disputes arising under agreements, documents or instruments executed in
 connection with this Plan or the Confirmation Order, or mentioned in the Plan;

 (p)    shorten or extend, for cause, the time fixed for performance of any act or
 thing under this Plan or the Confirmation Order, on notice or ex parte, as the
 Bankruptcy Court shall determine to be appropriate;

 (q)    adjudicate any settlements pursuant to Bankruptcy Rule 9019, if required
 under this Plan or the Confirmation Order and all other matters contained herein;

 (r)    enter a Final Decree closing the Chapter 11 Case or converting the case to
 a Chapter 7 case; and

 (s)   enter any orders necessary to effectuate the Confirmation Order and the
 Plan.
                                  21
               Case 18-15236-MAM        Doc 105       Filed 03/29/19   Page 23 of 26



                                          ARTICLE XII

                                       MISCELLANEOUS

        12.1    Allowed and Disallowed Claims. Notwithstanding any other provisions of the

Plan, any claim which is scheduled as disputed, contingent, or unliquidated or which is objected

to in whole or in part on or before the date for Distribution, shall not be paid in accordance with

the provisions of the Plan until such claim has become an allowed claim by a Final Order. If

allowed, the claim shall be paid on the same terms as if there had been no dispute.

        12.2    Headings. Headings are utilized in this Plan for the convenience of reference only

and shall not constitute a part of this Plan for any other purpose.

        12.3     Defects, Omissions and Amendments. This Plan may be altered, amended, or

modified by the Debtor before or after the Confirmation Date as provided in Section 1127 of the

Bankruptcy Code and as set forth herein and in the Disclosure Statement.

        12.4    Governing Law. Except to the extent that the Bankruptcy Code or Florida

Corporate Law is applicable, all rights and obligations arising under this Plan shall be governed

by, and construed and enforced in accordance with, the laws of the State of Florida.

        12.5    Severability. Should any provision in this Plan be determined to be unenforceable,

such determination shall in no way limit or affect the enforceability and operative effect of any or

all other provisions of this Plan.

        12.6    Regulatory Approval. No regulatory approval is necessary for the confirmation of

this Plan.

        12.7    Revocation of the Plan. The Debtor reserves the right to revoke or withdraw the

Plan prior to the Confirmation Date. If the Debtor revokes or withdraws the Plan, or if

Confirmation does not occur or if the Plan does not become effective, then the Plan shall be null

                                                 22
              Case 18-15236-MAM          Doc 105       Filed 03/29/19    Page 24 of 26



and void, and nothing contained in the Plan or Disclosure Statement shall: (a) constitute a waiver

or release of any Claims by or against, or any Interests in, the Debtor; (b) constitute an admission

of any fact or legal conclusion by the Debtor or any other Entity; or (c) prejudice in any manner

the rights of the Debtor in any further proceedings involving the Debtor.

       12.8    No Admissions. If Confirmation or the Effective Date does not occur, nothing

contained in the Plan or Disclosure Statement shall be deemed as an admission by the Debtor with

respect to any matter set forth herein or therein including, without limitation, liability on any Claim

or the propriety of any Claims classification.

       12.9    Successors and Assigns. The rights, benefits and obligations of any Entity named

or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,

successor or assign of such Entity.

       12.10 Exemption from Certain Transfer Taxes. Pursuant to section 1146(a) of the

Bankruptcy Code, the issuance, transfer or exchange of any security or the making or delivery of

any instrument of transfer under this Plan may not be taxed under any law imposing a stamp tax,

use tax, sales tax or similar tax. Any sale of any Asset occurring after or upon the Effective Date

shall be deemed to be in furtherance of this Plan.

       12.11 Defenses with Respect to Unimpaired Claims. Except as otherwise provided in

this Plan, nothing shall affect the rights and legal and equitable defenses of the Debtor with respect

to any Unimpaired Claim, including all rights in respect of legal and equitable defenses to setoffs

or recoupments against Unimpaired Claims.

       12.12 Entire Agreement. This Plan sets forth the entire agreement and undertaking

relating to the subject matter hereof and supersedes all prior discussions and documents. The Estate

shall not be bound by any terms, conditions, definitions, warranties, understandings, or

                                                  23
              Case 18-15236-MAM          Doc 105      Filed 03/29/19    Page 25 of 26



representations with respect to the subject matter hereof, other than as expressly provided for

herein.

          12.13 Notices. Any notice required or permitted to be provided under this Plan shall be in

writing and served by either (a) certified mail, return receipt requested, postage prepaid, (b) hand

delivery, or (c) reputable overnight delivery service, freight prepaid, to be addressed as follows:

                        If to Debtor:

                        Donald Brodsky, President
                        House of Floors of Palm Beach, Inc.
                        P.O. Box 810095
                        Boca Raton, FL 33481

                        cc:

                        Robert C. Furr, Esq.
                        Furr Cohen
                        2255 Glades Road, Suite 301E
                        Boca Raton, Florida 33431
                        Tel 561.395.0500
                        Fax 561.338.7532
                        rfurr@furrcohen.com

                        and

                        Alvin S. Goldstein, Esq.
                        Furr Cohen
                        2255 Glades Road, Suite 301E
                        Boca Raton, Florida 33431
                        Tel 561.395.0500
                        Fax 561.338.7532
                        agoldstein@furrcohen.com


                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 24
Case 18-15236-MAM   Doc 105   Filed 03/29/19   Page 26 of 26
